Case 2:18-cv-00021-JES-MRM Document 127 Filed 10/27/20 Page 1 of 1 PageID 3392
           USCA11 Case: 20-10840 Date Filed: 10/26/2020 Page: 1 of 1


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT



                                        No. 20-10840-DD



 SOUTHERN-OWNERS INSURANCE
 COMPANY,

                                                           Plaintiff - Counter Defendant
                                                           Appellee,

                                              versus

 MAC CONTRACTORS OF FLORIDA, LLC,
 d.b.a. KJIMS Construction,

                                                            Defendant - Counter Claimant
                                                            Appellant,

 PAUL S. DOPPELT,
 Trustee of Paul S. Doppelt Revocable
 Trust dated 12/08/90, et al.,
                                                            Defendants.


                                    --------------------------
                     On Appeal from the United States District Court for the
                                  Middle District of Florida
                                     --------------------------

 BEFORE: ROSENBAUM, BRANCH and FAY, Circuit Judges.

 BY THE COURT:

        On its own motion, the Court TRANSFERS Appellant’s “Application for Appellate

 Attorneys’ Fees” to the district court for a determination of the matters of entitlement and the

 reasonable amount of appellate attorney’s fees, if any, to be awarded. See 11th Cir. R. 39-2(d).
